Order entered June 25, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00586-CV

              IN RE: RADIANT DARKSTAR PRODUCTIONS, LLC, Relator

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02152

                                              ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Dale Tillery,

Judge of the 134th Judicial District Court, to VACATE his April 4, 2013 “Order Overruling

Defendant Radiant’s Motion to Dissolve Pre-Judgment Garnishments and Emergency Motion”

and to RENDER an order granting the motion to dissolve the pre-judgment attachment as to

Radiant Darkstar and the motion to release funds deposited by relator into the registry of the

court. Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. We ORDER that

relator recover its costs of this original proceeding from real parties in interest.



                                                         /s/    LANA MYERS
                                                                JUSTICE